 



Exhibit 10.24
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
seventh (7th) day of January, 2008 (the “Effective Date”), by BLACK GAMING, LLC,
a Nevada limited liability company, (the “Company”), and SEAN McKAY (the
“Executive”).
RECITALS
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and
WHEREAS, the Executive desires to accept employment with the Company on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each a “Party” and collectively the “Parties”) agree that the
foregoing recitals are true and as follows:
AGREEMENT
1. DEFINITIONS: In addition to certain terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:
1.1 “Affiliate” shall mean any Person who controls, is controlled by, or is
under common control with the Company.
1.2 “Annual Bonus” shall mean the bonus payable to Executive on an annual basis,
as outlined in Section 3.2, below.
1.3 “Performance Bonus” shall mean the bonus payable to Executive as outlined in
Section 3.3, below.
1.4 “Annual Review” shall have the meaning as provided in Section 3.1.
1.5 “Base Salary” shall have the meaning as provided in Section 3.1.
1.6 “Buyout Payment” shall have the meaning as provided in Section 7.
1.7 “Cause” shall mean that the Executive:

 

Page 1 of 22



--------------------------------------------------------------------------------



 



  (a)  
has been charged with or convicted of any felony, or charged with or convicted
of any misdemeanor involving fraud, theft, embezzlement, dishonesty or moral
turpitude during the Term;
 

  (b)  
has been found unsuitable to hold a gaming license by a Gaming Authority;
 

  (c)  
has failed to abide by the Company’s policies and procedures that are reasonably
and consistently enforced;
 

  (d)  
has engaged in misconduct, failed to follow a reasonable directive, including
any reasonable directive given by the Company, or engaged in material
inattention to the Company’s business;
 

  (e)  
has failed to perform the duties required of the Executive up to the standards
established by the Company;
      (f)  
has materially breached this Agreement;
 

  (g)  
has engaged in acts or omissions that constitute gross negligence or willful
misconduct resulting, in either case, in material economic harm to the Company;
or
      (h)  
has engaged in excessive absenteeism.
 

1.8 “Change in Control” shall be deemed to have occurred if (a) there is a sale
or exchange of outstanding stock of any class, as applicable, or membership
interest in the Company to a third party, the result of which leaves the
Existing Majority Equity Holder with less than 50% of the beneficial ownership
in the surviving entity(ies); (b) there is a sale of all or substantially all of
the assets of the Company; or (c) Robert R. Black, Sr. is no longer the Chief
Executive Officer or equivalent of the Company as a going gaming concern. For
purposes of this Section 1.8, “beneficial ownership” shall have the same meaning
as defined in Rules 13d-13d-5 under the Securities Exchange Act of 1934, as
amended, except that a Person shall be deemed to have “beneficial ownership” of
all shares or membership interest that any such Person has the right to acquire,
whether such right is immediately exercisable or only after the passage of time.

 

Page 2 of 22



--------------------------------------------------------------------------------



 



1.9 “Company Property” shall mean all items and materials that are created,
compiled, existing, or received by the Company during the course of the
Executive’s employment with the Company, all items and materials provided by the
Company to the Executive, or to which the Executive has access, in the course of
his employment, including, without limitation, all files, records, documents,
drawings, specifications, memoranda, notes, reports, manuals, equipment,
computer disks, videotapes, drawings, blueprints, other similar items relating
to or emanating from the Company, its Affiliates or their respective customers,
whether prepared by the Executive or others, and any and all copies, abstracts
and summaries thereof.
1.10 “Competing Business” shall mean any Person engaged in the gaming industry
that directly or through an affiliate conducts or has, before or during the
Term, publicly announced plans to conduct its gaming business within the
Restricted Area.
1.11 “Confidential Information” shall mean all nonpublic and/or proprietary
information respecting the business of the Company or any Affiliate, including,
without limitation, its patrons, customer lists, products, programs, projects,
promotions, marketing plans and strategies, business plans or practices,
business operations, employees, invitees, research and development products or
information, intellectual property, software, databases, trademarks, pricing
information and accounting and financing data. Confidential Information also
shall include information concerning the Company’s or any Affiliate’s customers,
such as their identity, address, preferences, playing patterns and ratings or
any other information kept by the Company or any Affiliate concerning its
customers regardless of whether such information has been reduced to documentary
or tangible form. Confidential Information does not include information that is,
or becomes, available to the general public unless such availability occurs
through an unauthorized act on the part of the Executive.
1.12 “Disability” shall mean a physical or mental incapacity that occurs during
the Term that prevents the Executive from performing, with reasonable
accommodation, the essential functions of his position with the Company for a
minimum period of ninety (90) days. In the Event of Disability, the Executive
hereby agrees to submit to medical examinations by a licensed healthcare
professional selected by the Company, in its sole discretion, to determine
whether a Disability exists. In addition, the Executive may submit to the
Company documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his choice. Following a determination of a Disability
or lack of Disability by the Company’s or the Executive’s licensed healthcare
professional, the other Party may submit subsequent documentation relating to
the existence of a Disability from a licensed healthcare professional selected
by such other Party. In the event that the medical opinions of such licensed
healthcare professionals conflict, such licensed healthcare professionals shall
appoint a third licensed healthcare professional to examine the Executive, and
the opinion of such third licensed healthcare professional shall be dispositive.

 

Page 3 of 22



--------------------------------------------------------------------------------



 



1.13 “Existing Majority Equity Holder” shall mean Robert R. Black, Sr.
1.14 “Gaming Authorities” shall mean the federal, state and local governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of gaming or gaming activities in
any jurisdiction and, within the State of Nevada, specifically, the Nevada
Gaming Commission and the Nevada State Gaming Control Board.
1.15 “Good Reason” shall mean and exist if, without the Executive’s prior
written consent, one or more of the following events occurs:

  (a)  
the Executive is required to relocate from, or maintain his principal office
outside of, Clark County, Nevada;
 

  (b)  
the Executive is given or is assigned significant duties or responsibilities
that are inconsistent, in any material respect, with the position of Chief
Accounting Officer;
 

  (c)  
the Company fails to agree to or to actually indemnify the Executive for his
actions and/or inactions, as either a director or an officer of the Company, in
accordance with Nevada law and specifically NRS Chapter 78 and NRS Chapter 86,
as applicable, and/or the Company fails to maintain commercially reasonable
levels of directors’ and officers’ liability insurance coverage for the
Executive when such insurance is available.
 

1.16 “Membership Interest” shall mean the membership interest held by any member
of the Company.

 

Page 4 of 22



--------------------------------------------------------------------------------



 



1.17 “NRS” shall mean the Nevada Revised Statutes, as amended.
1.18 “Person” shall mean a natural person, any form of business and any other
non-governmental legal entity including, but not limited to, a corporation,
partnership, trust, or limited liability company.
1.19 “Restricted Area” shall mean the area within a 25 mile radius of any casino
operated by the Company or any of its affiliates or within a 25 mile radius of
any site for which the Company or any of its affiliates has applied for a gaming
license during the Restriction Period.
1.20 “Restriction Period” shall mean the period expiring at 11:59 p.m. on that
date immediately preceding the two (2) year anniversary of the effective date of
(a) the termination of this Agreement by the Company with or without Cause;
(b) the termination of this Agreement by the Executive with or without Good
Reason; or (c) a Buyout Payment.
1.21 “Term” shall have the meaning as provided in Section 2.2.
1.22 “Voting Stock” shall mean capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.
2. TERM; POSITION AND RESPONSIBILITIES.
2.1 Employment Accepted. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, for the Term, in the
position and with the responsibilities set forth in Section 2.3 and upon such
other terms and conditions as are stated in this Agreement.
2.2 Term. This Agreement shall be for a term of three (3) years commencing on
the Effective Date and expiring at 11:59 p.m. on that date immediately preceding
the three (3) year anniversary of the Effective Date, unless earlier terminated
as provided herein (the “Term”). In the event the Executive continues to perform
work for the Company after the expiration of the Term, in the absence of a new
written employment agreement between the Parties, such employment will be
at-will, meaning either Party may terminate the employment at any time, with or
without cause or notice.
2.3 Responsibilities. During the Term, the Executive shall be employed as the
Chief Accounting Officer of the Company and shall have such responsibilities as
are commensurate with the title of Chief Accounting Officer. During the Term,
the Executive shall devote his full time and attention to the business and
affairs of the Company and shall use commercially reasonable efforts, skills and
abilities to promote the Company’s interests. Anything set forth herein to the
contrary notwithstanding, the Executive shall not be precluded from engaging in
charitable and community affairs and managing his personal investments.

 

Page 5 of 22



--------------------------------------------------------------------------------



 



3. COMPENSATION.
3.1 Base Salary. During the Term, the Executive shall be entitled to a base
salary (the “Base Salary”) payable no less frequently than in equal bi-weekly
installments (each, an “Installment”) at an annualized rate of ONE HUNDRED
EIGHTY THOUSAND DOLLARS ($180,000.00). During the Term, the Base Salary shall be
reviewed annually for increase (but not decrease) by the Company. In conducting
such annual review (the “Annual Review”), the Company shall take into account
any change in the Executive’s responsibilities, increases in the compensation of
other executives of the Company or of any Affiliate (or of any competitor(s) of
either or both), the performance of the Executive and/or any other pertinent
factors. Upon each anniversary date of the Effective Date of this Agreement, the
Executive’s Base Salary shall increase a minimum of five per cent (5%), though
any increase in the Base Salary may be greater if, in the Company’s discretion,
an increase greater than five percent (5%) is warranted after the Executive’s
annual review. If an increase is approved by the Company, then such increased
Base Salary shall then constitute the Executive’s “Base Salary” for purposes of
this Agreement.
3.2 Annual Bonus. If the Executive is still employed by the Company at the time
it files its third (3rd) quarter financial reports each year of the Term,
Executive shall receive a bonus in the amount of twenty-five percent (25%) of
his Base Salary. Provided, however, that Executive shall only be entitled to the
Annual Bonus if he has completed the following two (2) performance goals to the
satisfaction of the Company:
a.) successful completion and submission of Company’s 10K report, as well as
related and necessary documents, to the U.S. Securities Exchange Commission by
appropriate filing deadlines; and
b.) successful and planning and execution of any quarterly conference calls for
noteholders, debtholders and analysts, as called for by the Company.

 

Page 6 of 22



--------------------------------------------------------------------------------



 



For purposes of the Annual Bonus to be earned in 2008 only, the Executive shall
also successfully complete refinancing of the Wells Fargo Foothill Credit
Facility debt currently owed by the company.
Payment of the bonus outlined in this Subsection shall be made no later than
December 31st of each year of the Term.
3.3 Performance Bonus: Beginning in 2009, and provided that Executive is still
employed by the Company at the time it files its 10K report for each Fiscal Year
during the Term, Executive shall be entitled to an additional bonus based on
Company net earnings for each prior Fiscal Year, before taking into account
interest, taxes, depreciation, gains and losses on disposal of assets, non cash
charges not normal in the course of business and non-operating income and losses
(“EBITDA”). The amount of the bonus Executive is to receive shall be dependant
on the Company’s EBITDA reaching the targets below, but in no case is the
performance bonus to exceed $25,000.00.

          Target EBITDA   Bonus Amount  
 
       
$22 million
  $ 5,000.00  
$23 million
  $ 10,000.00  
$24 million
  $ 15,000.00  
$25 million
  $ 20,000.00  
$26 million or above
  $ 25,000.00  

Said bonus payment shall be made no later than the last day of the calendar
month in which the Company files its 10K report for the pertinent Fiscal Year.
4. PENSION AND WELFARE BENEFIT PLANS. Beginning on the Effective Date, the
Executive shall be entitled to participate in all employee benefit programs and
plans, consistent with the terms of such programs and plans, made available to
the Company’s executives or salaried employees generally, as such programs may
be in effect from time to time.
5. BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES.
5.1 Expense Reimbursement. During the Term, and in accordance with applicable
company policies, the Executive shall be entitled to receive reimbursement by
the Company for all reasonable out-of-pocket expenses incurred by him in
performing services under this Agreement and in relation to the Company, subject
to providing reasonable documentation of such expenses.

 

Page 7 of 22



--------------------------------------------------------------------------------



 



5.2 Perquisites. During the Term, the Executive also shall be entitled to any of
the Company’s executive perquisites in accordance with the terms and provisions
of the applicable policies. Executive shall be entitled to participate in all
PTO and Vacation programs, consistent with the terms of such programs, made
available to the Company’s executives or salaried employees generally, as such
programs may be in effect from time to time.
6. TERMINATION OF EMPLOYMENT.
6.1 Termination Due to Death or Disability. The Executive’s employment shall be
terminated immediately in the event of his death or Disability (unless
prohibited by the Americans with Disabilities Act or other pertinent law). In
the event of a termination due to the Executive’s death or Disability, the
Executive or his estate, as applicable, shall be entitled, in lieu of any other
compensation whatsoever, to the following:

  (a)  
any earned and non-paid Installment of Base Salary at the rate in effect at the
time of his termination through the date of death;
 

  (b)  
reimbursement of expenses incurred but not paid prior to such termination of
employment;
 

  (c)  
such rights to other payments and benefits as may be provided in applicable
plans and programs of the Company, according to the terms and provisions of such
plans and programs.
 

6.2 Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause at any time during the Term by giving written
notice to the Executive of the Company’s intention to terminate his employment
for Cause. In the event of a termination for Cause, the Executive shall be
entitled, in lieu of any other compensation and benefits whatsoever, to the
following:

  (a)  
any earned and non-paid Installment of Base Salary at the rate in effect at the
time of his termination through the date of termination of employment;
 

  (b)  
reimbursement of expenses incurred but not paid prior to such termination of
employment; and
 

  (c)  
Executive shall be subject to the Restricted Area and the Restriction Period
provision set forth herein in Sections 1.19 and 1.20 respectively.
 

 

Page 8 of 22



--------------------------------------------------------------------------------



 



6.3 Termination by the Company Without Cause. Notwithstanding any other
provision of this Agreement, the Company may terminate the Executive’s
employment without Cause, other than due to death or Disability, at any time
during the Term by giving thirty (30) days’ written notice to the Executive or
payment in lieu of notice. In the event that the Company terminates the
Executive’s employment without Cause, the Executive shall be subject to and
shall be entitled, in lieu of any other compensation and benefits whatsoever,
to:

  (a)  
in addition to any earned and non-paid Installment of Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment, an amount equal to twelve (12) months of Executive’s Base Salary in
effect at the time of termination. Payment of this amount shall be made in one
lump-sum upon satisfaction of the conditions set forth in Section 8.3;
 

  (b)  
reimbursement for expenses incurred but not paid prior to such termination of
employment.
 

  (c)  
such rights to other payments and benefits as may be provided in applicable
plans and programs of the Company, according to the terms and conditions of such
plans and programs; and
 

  (d)  
Executive shall be subject to the Restricted Area and the Restriction Period
provision set forth herein in Sections 1.19 and 1.20 respectively.
 

 

Page 9 of 22



--------------------------------------------------------------------------------



 



6.4 Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason by giving written notice to the Company of the
Executive’s intention to terminate his employment for Good Reason. Such written
notice shall describe with reasonable specificity (a) the particular act, acts,
or omission that provides the basis for the Executive’s termination for Good
Reason; and (b) one or more reasonable and acceptable remedy(ies) for such act,
acts or omission. The Company shall be given thirty (30) calendar days from the
receipt of such notice to cure such act, acts, or omission as stated in the
foregoing notice. During such cure period, the Executive shall continue to
perform as set forth herein. If after thirty (30) calendar days, the Company is
unable to cure such act, acts, or omission that was the written basis for
termination by the Executive for Good Reason the Executive shall terminate his
employment with the Company under this Section 6.4. In the event of a
termination for Good Reason, the Executive shall be entitled, in lieu of any
other compensation and benefits whatsoever, to the following:

  (a)  
in addition to any earned and non-paid Installment of Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment, an amount equal to three (3) months of Executive’s Base Salary in
effect at the time of termination. However, should Executive terminate this
Agreement under this provision during the final three (3) months of the Term,
then he shall be entitled to an amount equal to the Base Salary he would have
received had the Term expired on its own accord.
 

  (I)  
the forgoing amount (set out in Section 6.4 (a) above) shall be paid to
Executive in equal monthly payments during the Restriction Period. The first of
the monthly payments shall be made upon satisfaction of the conditions set forth
in Section 8.3;
 

  (b)  
reimbursement for expenses incurred but not paid prior to such termination of
employment;
 

  (c)  
such rights to other payments and benefits as may be provided in applicable
plans and programs of the Company, according to the terms and conditions of such
plans and programs; and
 

  (d)  
Executive shall be subject to the Restricted Area and the Restriction Period
provision set forth herein in Sections 1.19 and 1.20 respectively.
 

 

Page 10 of 22



--------------------------------------------------------------------------------



 



6.5 Termination by the Executive Without Good Reason. The Executive may
terminate his employment on his own initiative at any time and for any reason
upon thirty (30) days’ prior written notice to the Company. In the event of a
termination without Good Reason, the Executive shall be entitled, in lieu of any
other compensation and benefits whatsoever, to the following:

  (a)  
any earned and non-paid Installment of Base Salary at the rate in effect at the
time of his termination through the date of termination of employment;
 

  (b)  
reimbursement of expenses incurred but not paid prior to such termination of
employment; and
 

  (c)  
Executive shall be subject to the Restricted Area and the Restriction Period
provisions set forth herein in Sections 1.19 and 1.20 respectively.
 

6.6 Expiration. Upon expiration of the Term, the Executive shall not be entitled
to any additional compensation after the expiration thereof, but such
termination of employment shall not otherwise affect accrued but unpaid
compensation, benefits, bonus, or otherwise provided under this Agreement or
pursuant to any Company plan or program.
7. CHANGE IN CONTROL; BUY-OUT OPTION.
7.1 Buyout Termination. The Company shall give the Executive at least ninety
(90) calendar days’ notice of any pending Change in Control. Within thirty
(30) calendar days of receiving notice of a pending Change in Control, the
Executive shall have the option, in his sole and absolute discretion, to
terminate this Agreement by delivering written notice to the Company (“Buy-Out
Termination”). A Buy-Out Termination pursuant to this Section 7 shall be
effective upon the consummation, or closing, of the transaction(s) that will
result in the Change in Control.

 

Page 11 of 22



--------------------------------------------------------------------------------



 



7.2 Buyout Payment. Upon a Buyout Termination pursuant to this Section 7, the
Executive shall be entitled to all earned but unpaid Base Salary and all accrued
but unpaid benefits provided under this Agreement or pursuant to any Company
plan or program. In addition to the foregoing, the Company shall pay the
Executive a Buyout Payment in an amount equal to twelve (12) months of
Executive’s Base Salary in effect at the time of the Buyout Payment. One hundred
percent (100%) of the foregoing payment shall be made by the Company to the
Executive in a lump sum once the Company receives all funds owed it under the
Change in Control, and upon satisfaction of the conditions set forth in
Section 8.3.
8. CONDITIONS TO PAYMENTS UPON TERMINATION.
8.1 Timing of Payments. Unless otherwise provided herein, any payments to which
the Executive shall be entitled pursuant to Sections 6 (excluding Section 6.2)
or 7 shall be payable upon the satisfaction of the conditions set forth in
Subsection 8.3.
8.2 No Mitigation; No Offset. Notwithstanding any contrary provision contained
herein, so long as the Executive’s employment terminates in accordance with
Sections 6 or 7 of this Agreement, the exclusive remedies available to the
Executive shall be the amounts due under Sections 6 or 7, which are in the
nature of severance payments, or liquidated damages, or both, and are not in the
nature of a penalty. The Executive shall have no duty to mitigate, and there
shall be no offset against amounts due to the Executive on account of any
remuneration attributable to any subsequent employment that the Executive may
obtain after termination of this Agreement. In the event of a termination of
this Agreement, neither Party shall publish in any way or make any negative
comment or statement about the other Party or concerning the reasons for such
termination. The provisions of this Subsection 8.2 shall survive the expiration
or earlier termination of this Agreement.
8.3 General Release. No payments or benefits payable to the Executive upon the
termination of his employment pursuant to Sections 6 (excluding Section 6.2) or
7 of this Agreement shall be made to the Executive unless and until he executes
a general release substantially in the form attached hereto as Exhibit ”A”.
8.4 Compliance with the Agreement. Payments or benefits payable to the Executive
upon the termination of his employment pursuant to Sections 6 or 7 of this
Agreement shall be made by the Company to the Executive in reliance upon the
Executive’s compliance with any material, post-employment obligation contained
in this Agreement, including, without limitation, those obligations contained in
Sections 10 and 11 of this Agreement.

 

Page 12 of 22



--------------------------------------------------------------------------------



 



8.5 Continuing Obligations of the Executive. No act or omission by the Executive
in breach of this Agreement, including, without limitation, his failure to
execute the general release, shall be deemed to permit the Executive to forego
or waive such payments in order to avoid his obligations under Sections 10 and
11 of this Agreement.
9. INDEMNIFICATION. The Company agrees that if the Executive is made a party or
is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (an “Indemnifiable Action”), by
reason of the fact that he is or was a director or officer of the Company or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, regardless of whether the basis of such Indemnifiable Action is alleged
action in an official capacity as a director, officer, member, employee or
agent, the Company shall idemnify, defend, and hold the Executive harmless to
the fullest extent permitted by Nevada law and the Company’s by-laws and
operating agreements, as applicable, as the same exist or may hereafter be
amended (but, in the case of any such amendment to the Company’s by-laws and/or
operating agreement(s), only to the extent such amendment permits the Company to
provide broader indemnification rights than the Company’s by-laws and/or
operating agreement(s) permitted the Company to provide before such amendment),
against all expense, liability and loss (including, without limitation,
attorneys’ fees, costs, judgments, fines, and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith.
10. NON-SOLICITATION AND NON-DISCLOSURE.
10.1 General. The Parties understand and agree that the purpose of the
restrictions contained in this Section 10 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. The
Executive acknowledges and agrees that the restrictions are reasonable and do
not, and will not, unduly impair his ability to make a living after the
termination of his employment with the Company.
10.2 Non-Solicitation. In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, the
Executive warrants and covenants that during the Term and during the Restriction
Period, if applicable, that Executive shall not unless acting on behalf of the
Company or on behalf of any Affiliate, directly or indirectly, for himself or
any third party, or alone or as a member of a partnership, or as an officer,
director, shareholder or otherwise:

 

Page 13 of 22



--------------------------------------------------------------------------------



 



  (a)  
call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of the customers of the Company,
either for Executive’s own account or for any third party;
 

  (b)  
call on, solicit and/or take away, any potential or prospective customer of the
Company, on whom the Executive called or with whom Executive became acquainted
during employment (either before or during the Term), either for Executive’s own
account or for any third party; and/or
 

  (c)  
approach or solicit any employee or independent contractor of the Company with a
view towards enticing such person to leave the employ or service of the Company,
or hire or contract with any employee or independent contractor of the Company,
without the prior written consent of the Company, such consent to be within the
Company’s sole and absolute discretion.
 

10.3 Non-Compete. In consideration for this Agreement to employ the Executive
and the other valuable consideration provided for hereunder, the Executive
warrants and covenants that during the Term, Executive shall not accept any
position or affiliation with, or render any services to any Competing Business.
Further, Executive warrants and covenants that Executive, during the Restriction
Period, if applicable, shall not accept any position or affiliation with, or
render any services to any Competing Business within the Restricted Area.
10.4 Non-Disclosure. In consideration for this Agreement to employ the Executive
and the other valuable consideration provided for hereunder, the Executive
warrants and covenants that Executive shall not engage in the following acts:

  (a)  
make known to any third party the names and addresses of any of the customers of
the Company, or any other information pertaining to those customers; and/or
 

  (b)  
make known to any third party any Confidential Information.
 

 

Page 14 of 22



--------------------------------------------------------------------------------



 



10.5 Survival. The Executive agrees that the provisions of this Section 10 shall
survive the termination of this Agreement by the Company with or without Cause
or by the Executive with or without Good Reason.
11. CONFIDENTIAL INFORMATION AND COMPANY PROPERTY.
11.1 Confidential Information. The Executive understands and acknowledges that
Confidential Information constitutes a valuable asset of the Company and its
Affiliates and may not be converted to the Executive’s own or any third party’s
use by the Executive. Accordingly, the Executive hereby agrees that he shall not
directly or indirectly, during the Term or any time thereafter, disclose any
Confidential Information intentionally to any Person not authorized by the
Company to receive such Confidential Information. The Executive further agrees
that he shall not directly or indirectly, during the Term or any time
thereafter, use or make use of any Confidential Information in connection with
any business activity other than that of the Company. The Parties acknowledge
and agree that this Agreement is not intended to, and does not, alter either the
Company’s rights or the Executive’s obligations under any applicable laws
regarding trade secrets and unfair trade practices.
11.2 Company Property. All Company Property is and shall remain exclusively the
property of the Company. Unless authorized in writing to the contrary, the
Executive promptly shall deliver to the Company upon termination or expiration
of this Agreement, or at any other time the Company reasonably may so request,
all Company Property that the Executive has in his possession.
11.3 Required Disclosure. In the event the Executive is required by law or court
order to disclose any Confidential Information or to produce any Company
Property, the Executive promptly shall notify the Company of such requirement
and provide the Company with a copy of any court order or of any law that
requires such disclosure and, if the Company so elects, to the extent permitted
by law, give the Company an adequate opportunity, at its own expense, to contest
such law or court order prior to any such required disclosure or production by
the Executive.
11.4 Survival. The Executive agrees that the provisions of this Section 11 shall
survive the termination of this Agreement.

 

Page 15 of 22



--------------------------------------------------------------------------------



 



12. MUTUAL ARBITRATION AGREEMENT. Except for disputes relating to Worker’s
Compensation claims of the Executive, any and all disputes that may arise
between the Parties, which shall include but are not limited to any employment
related claim whether based on statute or common law and/or disputes relating to
this Agreement, shall be resolved by arbitration administered by the American
Arbitration Association under its National Rules for Resolution of Employment
Disputes or other applicable rules or as otherwise mutually agreed to by the
Parties. Any arbitration under this paragraph shall take place in Las Vegas,
Nevada and shall be governed by the procedural and substantive law of Nevada.
However, nothing herein shall preclude or prohibit the Company or the Executive
from seeking or obtaining injunctive relief in court.
13. NOTICES. All notices, demands and requests required or permitted to be given
to either Party under this Agreement shall be in writing and shall be deemed to
have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address of which
such Party may subsequently give written notice:

             
 
  If to the Company:       Black Gaming LLC
 
      Attn.   Mr. Robert R. Black, Sr.
 
          10777 West Twain Avenue
 
          Las Vegas, Nevada 89135 
 
           
 
  With a copy to:       Black, LoBello & Sparks
 
      Attn.   Tisha Black-Chernine, Esq.
 
          10777 West Twain Avenue
 
          Las Vegas, Nevada 89135 
 
           
 
  If to the Executive:   Attn.   Address on file with Human Resources
 
          at the time notice is necessary.

14. ASSIGNMENT. Executive understands that his employment, or continued
employment, is consideration for the Non-Competition, Non-Disclosure and
Non-Solicitation Covenants contained herein in Section 10 of this Agreement.
Executive also understands and agrees that in consideration of the payment of
ONE HUNDRED DOLLARS ($100.00), which Executive has received upon execution of
this Agreement, the Non-Competition Covenants in Section 10 of this Agreement
shall be assignable by Company as set forth herein. Further, it is understood
that the Executive may not assign any rights or delegate any duties under this
Agreement.
15. BENEFICIARIES/REFERENCES. The Executive shall be entitled to select a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death and may change such election by giving
the Company written notice thereof pursuant to this Agreement. In the event of
the Executive’s death or a judicial determination of his incompetence, reference
in this Agreement to the Executive shall be deemed, where appropriate, to refer
to his beneficiaries, estate or other legal representative.

 

Page 16 of 22



--------------------------------------------------------------------------------



 



16. SURVIVORSHIP. The respective rights and obligations of the Parties hereunder
shall survive the expiration or earlier termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.
The provisions of this Section 16 are in addition to the survivorship provisions
of any other section of this Agreement.
17. REPRESENTATIONS AND WARRANTIES OF THE EXECUTIVE. The Executive hereby
represents and warrants that he has the full legal capacity to enter into this
Agreement and that there is no agreement to which he is a party or beneficiary
that would prevent, contravene or otherwise adversely impact the Executive’s
ability to comply with the terms and obligations set forth herein.
18. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Executive that there is no agreement to which it is a party
or beneficiary that would prevent, contravene or otherwise adversely impact the
Company’s ability to comply with the terms and obligations set forth herein. As
of the Effective Date, the Company further represents and warrants to the
Executive that upon execution of this Agreement, this Agreement shall become a
binding obligation of the Company and shall be enforceable against it in
accordance with its terms, except as may be limited by laws generally affecting
the enforcement of contracts. The Company further represents and warrants that
the Company is a limited liability company, duly organized and incorporated,
validly existing and in good standing under the laws of the State of Nevada and
is duly qualified and in good standing in such other jurisdictions wherein the
nature of the business transacted by it or property owned by it makes such
qualification necessary. The Company has the valid limited liability company
power to enter into and perform all of its obligations under this Agreement, and
this Agreement has been authorized by all necessary limited liability company
action.
19. ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, express or implied, between the Parties with respect hereto. No
representations, inducements, promises or agreements that are not set forth
herein shall be of any force or effect.
20. ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs and
assigns; provided, however, that no rights or obligations of the Executive under
this Agreement may be assigned or transferred by the Executive, other than
rights to compensation and benefits hereunder, that may be transferred only by
will or operation of law and subject to the limitations of this Agreement.

 

Page 17 of 22



--------------------------------------------------------------------------------



 



21. AMENDMENT OR WAIVER. No provision in this Agreement may be amended or waived
unless such amendment or waiver is agreed to in writing, signed by both Parties.
No waiver by one Party of any breach by the other Party of any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time.
22. SEVERABILITY. In the event that any provision or portion of this Agreement,
except Section 6, Section 7 and Section 10, shall be determined to be invalid or
unenforceable for any reason, in whole or in part, the remaining provisions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law. If Section 6, Section 7 or
Section 10 is determined to be invalid or unenforceable for any reason, in whole
or in part, either Party may terminate this Agreement without further
obligations or duties hereunder.
23. GOVERNING LAW. To the extent not otherwise expressly stated herein, any and
all dispute resolution shall be governed by and construed and interpreted in
accordance with the procedural and substantive laws of the State of Nevada
without reference to the principles of conflict of laws thereof.
24. HEADINGS. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
25. COUNTERPARTS. This Agreement may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same Agreement with the same effect as if all
Parties had signed the same signature page. Any signature page of this Agreement
may be detached from any counterpart of this Agreement and reattached to any
other counterpart of this Agreement identical in form hereto but having attached
to it one or more additional signature pages.
26. ACKNOWLEDGMENT. The Executive represents and acknowledges that he has
carefully read this Agreement in its entirety, understands the terms and
conditions contained herein, has had the opportunity to review this Agreement
with legal counsel of his own choosing and has not relied on any statements made
by the Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and is
entering into this Agreement knowingly and voluntarily.

 

Page 18 of 22



--------------------------------------------------------------------------------



 



27. ATTORNEYS’ FEES. In the event an action, claim or suit is brought to enforce
the terms of this Agreement or to collect damages claimed as a result of a
breach of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and all other expenses reasonably associated
with the enforcement of this Agreement.
28. GAMING INVESTIGATION. In the event the Executive is required to apply for
and obtain any license, permit, approval, authorization, registration, finding
of suitability, or otherwise from any Gaming Authority necessary for the conduct
of the Executive’s business on behalf of the Company (collectively, the
“Approvals”), then the Company shall pay all costs and expenses of any nature
whatsoever, including reasonable attorneys’ fees, in connection with such
Approvals, including, without limitation, any costs and expenses of any nature
whatsoever associated with the investigation of the Executive by any Gaming
Authority.
29. TOLLING. In the event Executive breaches any of the covenants contained
herein and Company seeks compliance with those covenants by judicial
proceedings, the time periods during which Executive is restricted by said
covenants shall be extended by the time during which the Executive is found by a
court of competent jurisdiction to have been in breach of said covenants.
30. LIMITATION OF RESTRICTIONS. It is the intention of the parties hereto that
the potential restrictions on Executive’s future employment and communications
imposed by Sections 10 and 11 of this Agreement be reasonable in both duration
and geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any of the provisions of Sections 10 and 11
unreasonable in duration or geographic scope or otherwise, the parties agree
that the restrictions and prohibitions contained therein shall be reduced or
limited so as to be effective to the fullest extent allowable under applicable
law.
[signatures to follow on next page]

 

Page 19 of 22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
BLACK GAMING, LLC,
a Nevada limited liability company.

     
 
   
/s/ Robert R. Black, Sr.
 
By: Robert “Randy” Black, Sr.
   
Its: Managing Member
   
 
   
 
   
/s/ Sean P. McKay
 
By: Sean McKay
   

 

Page 20 of 22



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
1. I, SEAN McKAY (the “Executive”), for and in consideration of certain payments
to be made and the benefits to be provided to me under Section 8 of my
Employment Agreement dated as of                      (the “Employment
Agreement”) with BLACK GAMING, LLC (the “Company”), and conditioned upon such
payments and provisions, do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the
Company and each of its parents, subsidiaries and affiliates, their officers,
directors, shareholders, partners, members, employees, attorneys and agents,
their respective successors and assigns, heirs, executors and administrators
(hereinafter collectively included within the term the “Company”), acting in any
capacity whatsoever, of and from any and all manner of actions and causes of
actions, suits, debts, claims and demands whatsoever in law or in equity, which
I ever had, now have, or hereafter may have, or which my heirs, executors or
administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of my employment with the Company to the date of
these presents arising from or relating in any way to my employment relationship
and the termination of my employment relationship with the Company, including
but not limited to, any claims which have been asserted, could have been
asserted, or could be asserted now or in the future under any federal, state or
local laws, including any claims under the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. §621 et seq., Americans with Disabilities Act (“ADA”), 42
U.S.C. §2000e et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., any contracts between the Company and me and any common law
claims now or hereafter recognized and all claims for counsel fees and costs;
provided, however, that this General Release shall not apply to any entitlements
under the terms of the Employment Agreement or under any other plans or programs
of the Company in which I participated and under which I have accrued and become
entitled to a benefit.
2. I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on                      , and the Company
has no obligation, contractual or otherwise to me to hire, rehire or re-employ
me in the future. I acknowledge that the terms of the Employment Agreement
provide me with payments and benefits which are in addition to any amounts to
which I otherwise would have been entitled.
3. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by the Company and
that this Agreement and General Release is made voluntarily to provide an
amicable resolution of my employment relationship with the Company and the
termination of the Employment Agreement.

 

Page 21 of 22



--------------------------------------------------------------------------------



 



4. I hereby certify that I have read the terms of this General Release, that I
have been advised by the Company to discuss it with my attorney, and that I
understand its terms and effects. I acknowledge, further, that I am executing
this General Release of my own volition with a full understanding of its terms
and effects and with the intention of releasing all claims recited herein in
exchange for the consideration described in the Employment Agreement, which I
acknowledge is adequate and satisfactory to me. None of the above-named parties,
nor their agents, representatives, or attorneys have made any representations to
me concerning the terms or effects of this General Release other than those
contained herein.
5. I hereby acknowledge that I have been informed that I have the right to
consider this General Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this General Release for a period of
seven days following execution by giving written notice to the Company.
Intending to be legally bound hereby, I execute the foregoing General Release
this            day of                     , 20_.
 

                 
Witness
          Executive    
 
               
 
              Sean McKay

 

Page 22 of 22